No. 1:17-bk-00021   Doc 865-1   Filed 10/30/20   Entered 10/30/20 11:02:58   Page 1
                                        of 4




                                                                       EXHIBIT A
No. 1:17-bk-00021   Doc 865-1   Filed 10/30/20   Entered 10/30/20 11:02:58   Page 2
                                        of 4




                                                                       EXHIBIT A
No. 1:17-bk-00021   Doc 865-1   Filed 10/30/20   Entered 10/30/20 11:02:58   Page 3
                                        of 4




                                                                       EXHIBIT A
No. 1:17-bk-00021   Doc 865-1   Filed 10/30/20   Entered 10/30/20 11:02:58   Page 4
                                        of 4




                                                                       EXHIBIT A
